Exhibit 10.8

FINJAN HOLDINGS, INC.

OPTION AGREEMENT

Made as of the    day of        , 201    

 

BETWEEN:           Finjan Holdings, Inc.   A company incorporated under the laws
of the State of Delaware, USA                     (hereinafter the “Company”)  
on the one part    

 

AND:   Name:                                    I.D. No:                       
  Address:     (hereinafter the “Optionee”)     on the other part            

 

1. Preamble and Definitions

 

  1.1. The preamble to this agreement constitutes an integral part hereof.

 

  1.2. Unless otherwise defined herein, capitalized terms used herein shall have
the meaning ascribed to them in the Finjan Holdings, Inc. 2013 Global Share
Option Plan (the “GSOP”).

 

2. Grant of Options

 

  2.1. The Company hereby grants to the Optionee the number of Options as set
forth in Exhibit A attached hereto, each Option shall be exercisable into one
Share (subject to the adjustments set forth in the GSOP), upon payment of the
Purchase Price as set forth in Exhibit A, subject to the terms and the
conditions as set forth in the GSOP and as provided herein.

 

  2.2. This Option is intended to be a Nonstatutory Stock Option, as specified
in Exhibit A.

 

  2.3. Notwithstanding anything to the foregoing, the Purchase Price shall not
be less than 100% of the Fair Market Value of the underlying Shares on the date
of grant or such other amount as may be required pursuant to the Code.

 

  2.4. The Optionee is aware that the Company intends in the future to issue
additional shares and to grant additional options to various entities and
individuals, as the Company in its sole discretion shall determine.

 

3. Period of Option and Conditions of Exercise

 

  3.1. The terms of this Option Agreement shall commence on the Date of Grant
and terminate at the Expiration Date, or at the time at which the Option expires
or otherwise terminates pursuant to the terms of the GSOP or pursuant to this
Option Agreement.

 

  3.2. Options may be exercised only to purchase whole Shares, and in no case
may a fraction of a Share be purchased. If any fractional Share would be
deliverable upon exercise, such fraction shall be rounded up one-half or less,
or otherwise rounded down, to the nearest whole number.



--------------------------------------------------------------------------------

4. Reserved

 

5. Vesting; Period of Exercise

 

  5.1. Subject to the provisions of the GSOP, Options shall vest and become
exercisable according to the Vesting Dates set forth in Exhibit A attached
hereto, provided that the Optionee is an Employee of or providing services to
the Company and/or its Affiliates on the applicable Vesting Date, and subject to
the provisions of Section 2.12.2 of the GSOP.

 

  5.2. All unexercised Options granted to the Optionee shall terminate and shall
no longer be exercisable on the Expiration Date, as described in Section 10.2 of
the GSOP.

 

6. Exercise of Options

 

  6.1. Options may be exercised in accordance with the provisions of
Section 10.1 of the GSOP.

 

  6.2. In order for the Company to issue Shares upon the exercise of any of the
Options, the Optionee hereby agrees to sign any and all documents required by
any applicable law and/or by the Company’s Certificate of Incorporation. The
Optionee further agrees that in the event that the Company and its counsel deem
it necessary or advisable, in their sole discretion, the issuance of Shares may
be conditioned upon certain representations, warranties, and acknowledgments by
the Optionee.

 

  6.3. The Company shall not be obligated to issue any Shares upon the exercise
of an Option if such issuance, in the opinion of the Company, might constitute a
violation by the Company of any provision of law.

 

  6.4. Optionee’s Representations. In the event that the underlying Shares have
not been registered under the Securities Act of 1933, as amended, at the time
this Option is exercised, the Optionee shall, if required by the Company,
concurrently with the exercise of all or any portion of this Option, deliver to
the Company his or her Investment Representation Statement in the form attached
hereto as Exhibit B.

 

7. Restrictions on Transfer of Options and Shares and Additional Provisions

 

  7.1. The transfer of Options and the transfer of Shares to be issued upon
exercise of the Options shall be subject to the limitations set forth in the
GSOP, this Agreement, and in the Company’s Certificate of Incorporation
(including without limitation, any rights of first refusal as may be specified
therein), or in any applicable law including securities law of any jurisdiction.

 

  7.2. The Optionee acknowledges that in the event Company’s shares shall be
registered for trading in any public market, the Optionee’s right to sell Shares
may be subject to limitations (including a lock-up period), as will be required
by the Company or its underwriters, and the Optionee unconditionally agrees and
accepts any such limitations. The Optionee acknowledges that in order to enforce
the above restriction, the Company may impose stop-transfer instructions with
respect to the exercised Shares.



--------------------------------------------------------------------------------

  7.3. The Optionee shall not dispose of any Shares in transactions which
violate, in the opinion of the Company, any applicable laws, rules and
regulations.

 

  7.4. The Optionee agrees that the Company shall have the authority to endorse
upon the certificate or certificates representing the Shares such legends
referring to the foregoing restrictions, and any other applicable restrictions
as it may deem appropriate (which do not violate the Optionee’s rights according
to this Option Agreement).

 

8. Taxes; Indemnification

 

  8.1. The Optionee agrees that the Company does not have a duty to design or
administer the GSOP or its other compensation programs in a manner that
minimizes the Optionee’s tax liabilities. Any tax consequences arising from the
grant or exercise of any Option, from the payment for Shares covered thereby or
from any other event or act (of the Company and/or its Affiliates, the Trustee
or the Optionee), hereunder, shall be borne solely by the Optionee. The Company
and/or its Affiliates and/or the Trustee shall withhold taxes according to the
requirements under the applicable laws, rules, and regulations, including
withholding taxes at source. In the event that the Company and/or its Affiliates
determine that it is required to withhold any tax as a result of the exercise of
this Option, the Optionee, as a condition to the exercise of this Option, shall
make arrangements satisfactory to the Company and/or its Affiliates to enable it
to satisfy all withholding requirements. The Optionee shall also make
arrangements satisfactory to the Company and/or its Affiliates to enable it to
satisfy any withholding requirements that may arise in connection with the
disposition of Shares purchased by exercising this Option. Furthermore, the
Optionee hereby agrees to indemnify the Company and/or its Affiliates and/or the
Trustee and hold them harmless against and from any and all liability for any
such tax or interest or penalty thereon, including without limitation,
liabilities relating to the necessity to withhold, or to have withheld, any such
tax from any payment made to the Optionee.

 

  8.2. The Optionee will not be entitled to receive from the Company and/or the
Trustee any Shares allocated or issued upon the exercise of Options prior to the
full payments of the Optionee’s tax liabilities arising from Options which were
granted to him and/or Shares issued upon the exercise of Options. For the
avoidance of doubt, neither the Company nor the Trustee shall be required to
release any share certificate to the Optionee until all payments required to be
made by the Optionee have been fully satisfied.

 

  8.3. The receipt of the Options and the acquisition of the Shares to be issued
upon the exercise of the Options may result in tax consequences. THE OPTIONEE IS
ADVISED TO CONSULT A TAX ADVISER WITH RESPECT TO THE TAX CONSEQUENCES OF
RECEIVING OR EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 

9. Miscellaneous

 

  9.1. No Obligation to Exercise Options. The grant and acceptance of these
Options imposes no obligation on the Optionee to exercise it.

 

  9.2. Confidentiality. The Optionee shall regard the information in this Option
Agreement and its exhibits attached hereto, as well as any related documents and
materials provided to Optionee in connection therewith, as confidential
information and the Optionee shall not reveal its contents to anyone except when
required by law or for the purpose of gaining legal or tax advice.



--------------------------------------------------------------------------------

  9.3. Data Privacy Notice and Consent. In accepting the Options herein, the
Optionee expressly consents to the collection, use and transfer, in electronic
or other form, of his personal Data, as described below, by and among Company
and its Affiliates and/or Trustee and/or other custodian and/or the applicable
tax authorities for the exclusive purpose of implementing, administering and
managing Optionee’s participation in the GSOP. In addition, the Optionee
acknowledges that Company and/or Affiliates may hold certain personal
information concerning the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in Company and/or Affiliates, details
of all Options or any other entitlement to shares awarded, canceled, vested,
unvested or outstanding in the Participant’s favor (“Data”), for the purpose of
implementing, administering and managing the GSOP; (ii) Data may be transferred
to any third parties assisting in the implementation, administration and
management of the GSOP, including to third parties outside of the jurisdiction
in which the Optionee resides and further transfers thereafter, or elsewhere,
and that the third parties’ countries may have different data privacy laws and
protections than the Optionee’s country; and (iii) Participant may request a
list with the names and addresses of such third parties by contacting the
Company. The Optionee further acknowledges that he may refuse or withdraw his
consent to the above at no cost by contacting in writing the Company and that
such refusal or withdrawal of consent may affect the Optionee’s ability to
participate in the GSOP.

 

  9.4. Continuation of Employment or Service. Neither the GSOP nor this Option
Agreement shall impose any obligation on the Company and/or an Affiliate to
continue the Optionee’s employment or service and nothing in the GSOP or in this
Option Agreement shall confer upon the Optionee any right to continue in the
employ or service of the Company and/or an Affiliate or restrict the right of
the Company and/or an Affiliate to terminate such employment or service at any
time.

 

  9.5. No other Rights. The Optionee hereby acknowledges that participation in
the GSOP is voluntary. The value of the Options is an extraordinary item of
compensation outside the scope of the Optionee’s normal employment and
compensation rights, if any. As such, the Options are not part of normal or
expected compensation for purposes of calculating any payments due to severance,
resignation, redundancy, end of service, bonuses, long-service awards, pensions
or retirement benefits or similar payments unless specifically and otherwise
provided in the plans or agreements governing such compensation. The GSOP is
discretionary in nature and may be amended, cancelled, or terminated by the
Company, in its sole discretion, at any time. The grant of Options under the
GSOP is a one-time benefit and does not create any contractual or other right to
receive any other grant of Options or other awards under the GSOP in the future.
Future grants, if any, will be at the sole discretion of the Company, including,
but not limited to, the timing of the grant, the form of award, number of shares
subject to an award, vesting, and exercise or settlement provisions, as
relevant.

 

  9.6. Entire Agreement. Subject to the provisions of the GSOP as may be amended
or supplemented from time to time by the Company, to which this Option Agreement
is subject, this Option Agreement, together with the exhibits hereto, constitute
the entire agreement between the Optionee and the Company with respect to
Options granted hereunder, and supersedes all prior agreements, understandings
and arrangements, oral or written, between the Optionee and the Company with
respect to the subject matter hereof.

 

  9.7.

No Waiver; Severability. The failure of any party to enforce at any time any
provisions of this Option Agreement or the GSOP shall in no way be construed to
be a waiver of such provision or of any other provision hereof. If one or more
of the provisions of this Option Agreement shall be held unenforceable, the
enforceability of the remaining provisions shall



--------------------------------------------------------------------------------

  not be affected; to the extent permissible by law, any provisions which could
be deemed null and void shall first be revised retroactively to permit the
provisions herein to be interpreted to carry out their intent and the intent of
this Option Agreement and the GSOP.

 

  9.8. Provisions of the GSOP. The Options provided for herein are granted
pursuant to the GSOP and said Options and this Option Agreement are in all
respects governed by the GSOP and subject to all of the terms and provisions of
the GSOP. In the event of a conflict between the provisions of the GSOP and this
Option Agreement, the terms and conditions of the GSOP shall prevail. However,
this Option Agreement sets out specific terms for the Options, and those terms
shall prevail over more general terms in the GSOP on the same issue, if any, or
in the event of a conflict between such terms.

 

  9.9. Binding Effect. The GSOP and this Option Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereof.

 

  9.10. Notices. All notices or other communications given or made hereunder
shall be in writing and shall be delivered or mailed by registered mail or
delivered by email or facsimile with written confirmation of receipt to the
Optionee and/or to the Company at the addresses shown on the letterhead above,
or at such other place as the Company may designate by written notice to the
Optionee. The Optionee is responsible for notifying the Company in writing of
any change in the Optionee’s address, and the Company shall be deemed to have
complied with any obligation to provide the Optionee with notice by sending such
notice to the address indicated on the letterhead above. Notwithstanding the
foregoing, to the extent permitted by law, Company may deliver any documents
related to the GSOP, this Option Agreement and/or to the Options by electronic
means. The Optionee hereby consents to receive such documents by electronic
delivery and agrees to participate in the GSOP through an on-line or electronic
system established and maintained by Company or another third party designated
by Company.

 

  9.11. Language. If the Optionee has received the terms of this Option
Agreement or any other GSOP related documents translated into a language other
than English and if the translated version is different than the English
version, the English version will control.

 

  9.12. Counterparts. This Option Agreement may be executed in two or more
counterparts, each of which shall he deemed an original and all of which
together shall constitute one instrument.

IN WITNESS WHEREOF, the undersigned have executed this Option Agreement as of
the date first written above.

 

FINJAN HOLDINGS, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

I, the undersigned, hereby acknowledge receipt of a copy of the GSOP and accept
the Options subject to all of the terms and provisions thereof. I have reviewed
the GSOP and this Option Agreement in its entirety, have had an opportunity to
obtain the advice of counsel prior to executing this Option Agreement, and fully
understand all provisions of this Option Agreement. I hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Board upon
any questions relating to the GSOP and this Option Agreement. I further agree to
notify the Company upon any change in the residence address indicated above.

 

                                                                 
                

Optionee’s Signature

Attachments:

 

Exhibit A:

   Terms of the Option

Exhibit B:

   Investment Representation Statement



--------------------------------------------------------------------------------

EXHIBIT B

TERMS OF THE OPTION

 

Name of the Optionee:   Date of Grant:   Designation:   Nonstatutory Stock
Option

1.      Number of Options granted:

 

2.      Purchase Price:

 

3.      Vesting Dates:

 

 

                                                        
                                                             Optionee    Company
  



--------------------------------------------------------------------------------

EXHIBIT C

Investment Representation Statement

 

OPTIONEE:   

 

      COMPANY:   

Finjan Holdings, Inc.

      SECURITY:   

 

      AMOUNT:   

 

      DATE:   

 

     

In connection with the purchase of the above-listed Securities, the undersigned
Optionee represents to the Company the following:

(i) Optionee is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Securities. Optionee is acquiring
these Securities for investment for Optionee’s own account only and not with a
view to, or for resale in connection with, any “distribution” thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”).

(ii) Optionee acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Optionee’s
investment intent as expressed herein. In this connection, Optionee understands
that, in the view of the Securities and Exchange Commission, the statutory basis
for such exemption may be unavailable if Optionee’s representation was
predicated solely upon a present intention to hold these Securities for the
minimum capital gains period specified under tax statutes, for a deferred sale,
for or until an increase or decrease in the market price of the Securities, or
for a period of one year or any other fixed period in the future. Optionee
further understands that the Securities must be held indefinitely unless they
are subsequently registered under the Securities Act or an exemption from such
registration is available. Optionee further acknowledges and understands that
the Company is under no obligation to register the Securities. Optionee
understands that the certificate evidencing the Securities will be imprinted
with a legend which prohibits the transfer of the Securities unless they are
registered or such registration is not required in the opinion of counsel
satisfactory to the Company, and any other legend required under applicable
state securities laws.

(iii) Optionee is familiar with the provisions of Rule 701 and Rule 144, each
promulgated under the Securities Act, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly from the
issuer thereof, in a non-public offering subject to the satisfaction of certain
conditions. Rule 701 provides that if the issuer qualifies under Rule 701 at the
time of the grant of the Option to the Optionee, the exercise will be exempt
from registration under the Securities Act. In the event the Company becomes
subject to the reporting requirements of Section 13 or 15(d) of the Securities
Exchange Act of 1934, ninety (90) days thereafter (or such longer period as any
market stand-off agreement may require) the Securities exempt under Rule 701 may
be resold, subject to the satisfaction of certain of the conditions specified by
Rule 144, including: (1) the resale being made through a broker in an
unsolicited “broker’s transaction” or in transactions directly with a market
maker (as said term is defined under the Securities Exchange Act of 1934); and,
in the case of an affiliate, (2) the availability of certain public information
about the Company, (3) the amount of Securities being sold during any three
month period not exceeding the limitations specified in Rule 144(e), and (4) the
timely filing of a Form 144, if applicable.



--------------------------------------------------------------------------------

In the event that the Company does not qualify under Rule 701 at the time of
grant of the Option, then the Securities may be resold in certain limited
circumstances subject to the provisions of Rule 144, which requires the resale
to occur not less than one year after the later of the date the Securities were
sold by the Company or the date the Securities were sold by an affiliate of the
Company, within the meaning of Rule 144; and, in the case of acquisition of the
Securities by an affiliate, or by a non-affiliate who subsequently holds the
Securities less than two years, the satisfaction of the conditions set forth in
sections (1), (2), (3) and (4) of the paragraph immediately above.

(iv) Optionee further understands that in the event all of the applicable
requirements of Rule 701 or 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk. Optionee understands that no assurances can be given that any
such other registration exemption will be available in such event.

Signature of Optionee:

Date: